Correct Notice of Allowance
The IDS filed 17 March 2021 is acknowledged and each reference cited therein has been considered by the Examiner.  See initialed and signed PTO/SB08.  
Claims 1, 6-12, 14-15 and 19-31 are pending and allowed for the reasons recited below. 
 The remainder of the instant Notice of Allowance is a reiteration of the previous (mail date of 10 March 2021).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a method of producing vanillin, ferulic acid, vanillic acid, ergothioneine, mugineic acid, polyamine, guaiacol, 4-vinylguaiacol, creatine or 4-ethylguaicol by modifying a yeast or coryneform bacteria to have increased levels of S-adenosyl-L-homocysteine hydrolase (SahH) and utilizing said microorganism to produce said products.  The prior art does not teach doing this genetic manipulation in yeast or coryneform bacteria for the claimed product production, wherein the closest art is Zhu et al. as noted above.  In addition, while Kunjapur et al. (Microb. Cell Fact., 2016 – cited previously) teach overexpressing a yeast S-adenosyl-L-homocysteine hydrolase (SahH) in E. coli which was engineered to have a synthetic/de novo vanillin biosynthetic pathway, this overexpression decreased the production of the desired vanillin (See p. 10, 1st col., first two paragraphs).  As such, this would teach away from utilizing such a strategy in yeast and other coryneform bacteria for the production of vanillin, ferulic acid, vanillic acid, ergothioneine, mugineic acid, polyamine, guaiacol, 4-vinylguaiacol, creatine or 4-claims 1, 6-12, 14-15 and 19-31 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        22 March 2021